Citation Nr: 0611958	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether reduction of compensation benefits due to 
incarceration in a penal institution is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2003, a statement of the case was issued in 
September 2003, and a substantive appeal was received in 
April 2004.  The veteran testified at a RO hearing in August 
2004, and a videoconference before the Board in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

38 U.S.C.A. § 5313 and the implementing regulation, 38 C.F.R. 
§ 3.665, create a limitation on payment of compensation to 
persons incarcerated for conviction of a felony.  The law 
provides that any person who is entitled to compensation who 
is incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  

In February 2003, the RO informed the veteran that 
information had been received from L.A. (presumably Los 
Angeles) County Central Jail that he had been incarcerated 
from May 13, 2002, to October 29, 2002, and that a reduction 
of benefits had been proposed.  An April 2003 decision 
reduced benefits based on information received by the L.A. 
County Central Jail.  The Board notes that the evidence of 
record does not contain the purported information from L.A. 
County Central Jail.  Of record is documentation entitled 'VA 
and SSA Prisoner Computer Match,' which references the 
veteran's name, social security number, and date of birth, 
and indicates that he was incarcerated from May 13, 2002, to 
October 29, 2002.  The documentation reflects that the name 
of the penal institution was Central Detention Facility, in 
San Diego, California.  The documentation does not reflect 
the reason for incarceration.  It is unclear why the RO has 
referenced the L.A. County Central Jail, when the facility in 
which the veteran was purportedly incarcerated was in San 
Diego.  

Furthermore, a May 2004 Report of Contact with the Criminal 
Records Department of San Diego County Office of the Superior 
Court, it was indicated that the veteran had received several 
DUIs, and one was a felony reduced to a misdemeanor.  The 
Court official, however, indicated that the veteran had no 
incarcerations for more than 30 days in 2002, and had no 
incarcerations for a felony.  

Upon review of the veteran's testimony at the RO and Board 
hearings, the veteran has testified that he was never 
incarcerated, and has never been convicted of a felony.  
Documentation was received from a former employer, Volt 
Management Corp., reflecting employment for the period July 
2001 to December 2003, however, his employment records do not 
reflect that he worked from May to October 2002.  

Thus, the Board finds that the RO should attempt to confirm 
whether the veteran was incarcerated in 2002 for any offense.  
The RO should contact the L.A. County Central Jail, and the 
Central Detention Facility in San Diego, California, and/or 
the Criminal Records Departments in San Diego or Los Angeles, 
to determine whether the veteran was incarcerated in 2002, 
and, if so, obtain the period of incarceration and whether 
the incarceration was for a misdemeanor or felony.  

The Board also finds that in light of the factual 
determination to be made as to whether the veteran was 
incarcerated for more than 60 days in a state penal 
institution for conviction of a felony, the RO should notify 
the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to the appeal of the 
propriety of the reduction of compensation benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, implementing 
regulations, and pertinent judicial 
decisions, including the decision of the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(March 3, 2006).  This letter should 
advise the veteran of the evidence 
necessary to substantiate the issue on 
appeal, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.  

2.  The RO should contact the Los Angeles 
County Central Jail, the Central 
Detention Center in San Diego, 
California, and any other penitentiary 
necessary, to determine whether the 
veteran was incarcerated in 2002, and if 
so, obtain the period of incarceration 
and whether the incarceration was for a 
misdemeanor or felony.  If necessary, the 
RO should also contact the Criminal 
Records Departments in Los Angeles and 
San Diego, to determine whether the 
veteran was incarcerated in 2002, and if 
so, obtain the period of incarceration 
and whether the incarceration was for a 
misdemeanor or felony.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  Review the expanded record and 
determine if a reduction of the veteran's 
compensation payments due to 
incarceration is warranted.  The veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



